Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Election/Restrictions
Newly submitted claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 17 is independent and comprises distinct limitations of: wherein the first sustaining voltage generator or the second sustaining voltage generator is coupled to the storage capacitor of the DRAM cell after an 30access operation period, wherein when the first sustaining voltage 3Appl. No. 16/354,187 Reply to Office action of August 03, 2021 generator is coupled to the storage capacitor of the DRAM cell after the access operation period, the first switch is turned off and the third switch is turned on, the first sustaining voltage generator is electrically coupled to the bit line, and the voltage of the bit line is higher than the voltage level 5of the first supplying voltage generator corresponding to a signal ONE.
Claim 18 is independent and comprises distinct limitations of: wherein during the precharge operation or the auto precharge operation, the first switch is turned off and the second switch is turned on, the first sustaining voltage generator is coupled to the bit line, and the voltage of the bit line is higher than the voltage level of the first supplying voltage generator 25corresponding to a signal ONE.
Claim 19 is independent and comprises distinct limitations of: wherein during a period when the first word line is changed from a selected 20stage to an unselected stage to turn off the access transistor of each DRAM cell in the first group of DRAM cells, the first switch is turned off and the second switch is turned on, the first sustaining voltage generator is coupled to the first group sense amplifiers and coupled to the bit line, and the voltage of the bit line is higher than the voltage level of the first 25supplying voltage generator corresponding to a signal ONE.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, the prior art does not teach or suggest either alone or in combination  a DRAM chip comprising: wherein during a turning-off period of the access .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825